DETAILED ACTION
 	Claims 1-16 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/23/20, 2/12/21, and 3/18/21 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 35 USC 112(b) rejections are withdrawn in view of the amendment.
The 103 rejections are maintained and expanded.
A new 103 rejection is applied to newly added claim 16.
The double patenting rejections are maintained and newly added claim 16 is also added to the rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Maintained Rejections
Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN105919827 (of record in IDS) as evidenced by the English translation thereof, and in view of Niki et al. (US Pat. No. 8,722,026), Shibuya et al. (US Pat. Pub. 2015/0342854), and Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235).
All paragraph references to CN105919827 are with respect to the English translation.  
As to claims 1, 3, and 5-12, CN105919827 discloses a topical skin personal care composition with moisturizing and anti-wrinkle effects, the composition comprising 0.02% glycine, cysteine, 0.03% cystine, 0.007% glutamic acid (a “glutamate source” of claims 1 and 3), 0.002% niacinamide (“nicotinamide”), and water (Abstract and paragraph bridging pages 1-2), the foregoing amounts being within the ranges recited by claim 1 except for the amounts of glutamic acid and nicotinamide, which are below the claimed ranges.  The recitation of claim 1 that the composition is applied to skin to attain even skin color and reduce pigmentation, age spots, and discoloration is merely an intended use of the composition and as such is not granted any additional patentable weight.
Regarding claim 6, the composition does not comprise selenium, which is within the range recited by claim 6, which reads on 0% selenium.  
As to claim 7, the composition is an aqueous, leave-on non-solid composition (see Example on page 3).  
Regarding claims 11-12, CN105919827 discloses a working example on page 3 comprising a method of applying the composition to the skin to reduce wrinkles, which is an improvement of the appearance of the skin as recited by claim 11.  The method also will necessarily attain even skin color and reduce pigmentation as recited by claim 12, 
As to claims 1, 3, and 5-12, CN105919827 does not further expressly disclose that the cysteine is in the form of a cysteine ester (claim 1) such as diethyl L-cystinate dihydrochloride (claims 14-15). CN105919827 also does not disclose amounts of the glutamic acid and nicotinamide that are within the ranges of claim 1, nor the pH range of the carrier (claim 1), nor that the carrier is in the form of a water and oil emulsion/vanishing cream (claims 1 and 8) and wherein the cysteine is in an aqueous phase and 90% of the water droplets have a diameter within the range recited by claim 5.  Nor does CN105919827 further disclose the presence of 4-alkyl resorcinol (claim 9) or 12-hydroxy stearic acid (claim 10).
Niki discloses a topical skin composition for imparting skin lightening and depigmentation effects (column 1, 2nd paragraph) in the form of an oil and water emulsion (column 23, last paragraph and column 26, 2nd full paragraph), the composition comprising 12-hydroxystearic acid as a structuring agents for the oil phase (column 34, 2nd to last paragraph) and a resorcinol derivative alkylated at the 4 position as a skin lightening agent (paragraph bridging columns 39-40)
Shibuya discloses a topical antiaging composition for the skin to treat wrinkles and blemishes (Abstract), the composition comprising skin whitening agents (paragraph 95) and antioxidants such as a cystine derivative such as N,N’-diacetylcystine dimethyl ester (a “dimethyl ester L-cystinate”)(paragraph 91).

As to claims 1, 3, and 5-12, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the  CN105919827 composition by 1) selecting amounts of the glutamic acid and nicotinamide that are within the ranges of claim 1 as well as a pH that is within the range of claim 1, since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and 2), by formulating the composition as an oil and water emulsion vanishing cream comprising 12 hydroxy stearic acid as a structuring agent for the oil phase, since Niki discloses oil and water emulsions as a conventionally known formulation for topical skin care compositions and that 12 hydroxy stearic acid can be used to structure the oil phase in such an emulsion, and 3) to improve the antiaging properties of the composition by incorporating a resorcinol derivative alkylated at the 4 position as a skin lightening agent, since Niki teaches that such a derivative will impart lightening properties to a skin composition, and 4) further by incorporating  the cysteine ester diethyl L-cystinate dihydrochloride as an antioxidant to further enhance the composition’s anti-aging properties, since Shibuya teaches that cystine derivatives such as a cystine dimethyl ester is useful as an antioxidant in an antiaging skin composition and Chol identifies L-cystine dimethyl ester dihydrochloride as a known cystine dimethyl ester, such that the skilled artisan 
Regarding claim 15, it further would have been prima facie to select a L-cystine diethyl ester dihydrochloride as the cystine derivative, since this compound differs from L-cystine dimethyl ester dihydrochloride only by the extention of a methyl group to an ethyl group, which is prima facie obvious due to its structural similarity and therefore reasonable expectation of similar utility.  Similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Regarding claim 5, the composition of the prior art as combined supra will possess a water droplet size range within the recited range, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN105919827 (of record in IDS) as evidenced by the English translation thereof, and in view of Niki et al. (US Pat. No. 8,722,026), Shibuya et al. (US Pat. Pub. 2015/0342854) and Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235) as applied to claims 1, 3, and 5-12 above, and further in view of Deren-Lewis et al. (US Pat. Pub. 2016/0250241).
The teachings of CN105919827, Niki, Shibuya, and Chol are relied upon as discussed above, but they do not further expressly disclose that the nicotinamide is in the form of nicotinamide riboside.
Deren-Lewis discloses that a skin care composition comprising nicotinamide riboside is useful in treating symptoms of aging such as wrinkles (paragraphs 12-14).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of CN105919827, Niki, Shibuya, and Chol as combined supra by incorporating nicotinamide riboside in .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN105919827 (of record in IDS) as evidenced by the English translation thereof, and in view of Niki et al. (US Pat. No. 8,722,026), Shibuya et al. (US Pat. Pub. 2015/0342854) and Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235) as applied to claims 1, 3, and 5-12 above, and further in view of Perez Arcas et al. (US Pat. Pub. 2011/0195103).
The teachings of CN105919827, Niki, Shibuya, and Chol are relied upon as discussed above, but they do not further expressly disclose that the glutamic acid is pyroglutamic acid.  
Perez Arcas discloses that pyroglutamic acid is useful in a skin care composition as an adjuvant for retaining the moisture of the skin (see claim 41 of Perez Arcas).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of CN105919827, Niki, Shibuya, and Chol as combined supra by incorporating pyroglutamic acid, since Perez Arcas teaches that adding this ingredient to a skin care composition will improve its moisturizing abilities.  
Response to Applicant’s Arguments
Applicant argues that the invention is based upon a surprising finding that a combination of amino acid with nicotinamide as claimed achieves a synergistic increase in intracellular glutathione levels.  Applicant argues that CN’827 does not disclose the specific amounts of the ingredients, nor that using such a synergistic combination allows 
In response, while it is true that CN’827 does not disclose amounts for the glutamic acid and nicotinamide that are within the claimed ranges nor the pH of the composition, differences in concentrations are prima facie obvious in the absence of an unexpected  criticality.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Additionally, the pH range recited by the claims, 3.5-8.5, is extremely broad as it covers a 105 range, and the skilled artisan would recognize that the pH of skin is around 5 and that deviations in pH that are too far from this level would be damaging to skin, and therefore certainly would have had a motivation to maintain the pH around 5, which is within the recited range.    
While Applicant does assert the presence of a criticality, evidence of unexpected results must compare the claimed invention with the closest prior art.  MPEP 716.02(e).  Here, the closest prior art of record is the composition of CN’827, comprising glycine, cystine, glutamic acid, and nicotinamide in specified amounts as discussed in the rejection.  Examples 1-2, however, do not compare the claimed invention with the composition of CN’827.  Therefore, the examples cannot establish unexpected results for this reason alone.  Without a comparison of the inventive composition with the CN’827 composition, it is unknown whether said prior art composition does in fact 
Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, sample 1 of Example 2, identified by the specification as an inventive composition exhibiting synergistic increase in GSH synthesis compared to compositions comprising either nicotinamide or the three amino acid source GAP, comprises menadione, which is not recited by the present claims.   It is unclear from the evidence of record what role, if any, menadione may play in enhancing GSH synthesis, such that sample 1 is not commensurate in scope with the present claims.  Additionally, sample 1 comprises nicotinamide in the amount of 5mM and an amount of GAP stated to be “GAP 10” (it is unclear whether “10” refers to “mM” or to some other measurement, and the amount of each of the three ingredients individually that make up GAP is not specified).  The claims, however, recite a 500 fold range for the nicotinamide (0.01-5%), and specified ranges for each of the amino acid ingredients, including a 2000 fold range for the cysteine, and 500 fold ranges for both the glycine and the glutamate source.  Since these ranges are much broader than the specific amounts in sample 1, sample 1 is not commensurate in scope with the claims for this additional reason.  Nor is it possible to compare the amounts of each of the ingredients making up GAP to the corresponding ranges recited by the claims, since the specification does not specify said amounts.   
Additionally, “synergism” is defined as exhibiting a more than additive effect.  It is not clear that any synergism exists in the inventive composition, because comparative sample A, comprising GAP 10 and menadione but no nicotinamide, resulted in GSH synthesis of 1.34 which is not much lower than the value of sample 1 of 1.66 as shown 
New Rejection
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CN105919827 (of record in IDS) as evidenced by the English translation thereof, and in view of Niki et al. (US Pat. No. 8,722,026), Shibuya et al. (US Pat. Pub. 2015/0342854), and Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235) as applied to claims 1, 3 and 5-12 above, and further in view of CN105147590 (hereinafter “CN’590)(published 2015) as evidenced by the English translation thereof.
The teachings of CN’827, Niki, Shibuya, and Chol are relied upon as discussed above, but they do not further expressly disclose that the weight ratio of nicotinamide to total amino acids is about 20: to 50:1.  
CN’590 discloses an anti-wrinkle cream comprising niacinamide in the amount of 0.4-2% (see paragraph 9).  Therefore, this reference establishes that niacinamide can be used in amounts much higher than the amount disclosed by CN’827 for the anti-wrinkle cream taught therein.  The use of niacinamide in the amount of 1.5% In the CN’827 composition (which is within the range taught by CN’590) would result in a ratio of about 26:1 of nicotinamide to total amino acids, which is within the range of claim 20.
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of CN105919827, Niki, Shibuya, and Chol as combined supra by using niacinamide in amounts that would results in a weight ratio relative to the amino acids that is within the claimed range, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and 2).
Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No.  16/470,425 and in view of Shibuya et al. (US Pat. Pub. 2015/0342854), Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235), CN105147590 (hereinafter “CN’590)(published 2015) as evidenced by the English translation thereof,  and/or Deren-Lewis et al. (US Pat. Pub. 2016/0250241) where indicated below.
This is a provisional nonstatutory double patenting rejection.

The copending claims recite a composition comprising cytine, glycine, pyroglutamic acid in the claimed ranges, as well as nicotinamide resorcinol and that has a pH in the claimed range and is in the form of an oil and water emulsion having the same water droplet size that is presently claimed, in the form of a vanishing cream, as well as a method of applying to skin to even skin color.
Although the copending claims do not recite the presence of 12 hydroxy stearic acid or cystine dimethyl or diethyl ester dihydrochloride or nicotinamide riboside, it would have been prima facie obvious to incorporate them because the cited secondary references teach that these compounds are useful in skin personal care compositions.  Although the copending claims do not recite that the weight ratio of nicotinamide to total amino acids is about 20: to 50:1, It would have been prima facie obvious to use niacinamide in amounts that would results in a weight ratio relative to the amino acids that is within the claimed range, since CN’590 expressly teaches that niacinamide may be used as an active in such amounts in an anti-wrinkle composition, such that the skilled artisan reasonably would have expected that such amounts successfully could be used in the composition of the copending claims.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and 2),
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.

In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No.  16/470,391 and in view of Shibuya et al. (US Pat. Pub. 2015/0342854), Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235), CN105147590 (hereinafter “CN’590)(published 2015) as evidenced by the English translation thereof, and/or Deren-Lewis et al. (US Pat. Pub. 2016/0250241) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.
The copending claims recite a composition comprising cytine, glycine, pyroglutamic acid in the claimed ranges, as well as nicotinamide riboside resorcinol and that has a pH in the claimed range and is in the form of an oil and water emulsion having the same water droplet size that is presently claimed, in the form of a vanishing cream, as well as a method of applying to skin to even skin color.
Although the copending claims do not recite the presence of cystine dimethyl or diethyl ester dihydrochloride, it would have been prima facie obvious to incorporate them because the cited secondary references teach that these compounds are useful in skin personal care compositions.  Although the copending claims do not recite that the weight ratio of nicotinamide to total amino acids is about 20: to 50:1, It would have been prima facie obvious to use niacinamide in amounts that would results in a weight ratio relative to the amino acids that is within the claimed range, since CN’590 expressly teaches that niacinamide may be used as an active in such amounts in an anti-wrinkle In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and 2),
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No.  16/470426 and in view of Shibuya et al. (US Pat. Pub. 2015/0342854), Chol et al. (Biochemical and Biophysical Research Communications 324 (2004) 231-235) and/or Deren-Lewis et al. (US Pat. Pub. 2016/0250241) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The copending claims recite a composition comprising cytine, glycine, pyroglutamic acid in the claimed ranges, as well as nicotinamide and resorcinol and that has a pH in the claimed range and is in the form of an oil and water emulsion having the same water droplet size that is presently claimed, in the form of a vanishing cream, as well as a method of applying to skin to even skin color.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and 2),
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the double patenting rejections, which are therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


 /Patricia Duffy/ Primary Examiner, Art Unit 1645